                 1
                 2
                 3
                 4                                   UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    FURNITURE ROYAL, INC.,                               Case No. 2:18-CV-318 JCM (CWH)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     SCHNADIG INTERNATIONAL CORP,
                      et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is defendants Schnadig International Corporation d/b/a
               14
                      Caracole’s (“Schnadig”) motion to dismiss.       (ECF No. 9).    Plaintiff Furniture Royal, Inc.
               15
                      (“Furniture Royal”) filed a response (ECF No. 25), to which Schnadig replied (ECF No. 26).
               16
                             Also before the court is defendant Wayfair, Inc.’s (“Wayfair”) motion to dismiss. (ECF
               17
                      No. 13). Furniture Royal filed a response. (ECF No. 23). Wayfair did not file a reply and the
               18
                      time to do so has passed.
               19
                             Also before the court is Wayfair and Schnadig’s (collectively “defendants”) motion for
               20
                      sanctions. (ECF Nos. 11, 22). Furniture Royal filed a response (ECF No. 21), to which Wayfair
               21
                      replied (ECF No. 24).
               22
                             I.      Facts
               23
                             Furniture Royal has brought forth this antitrust action challenging Schnadig’s practice of
               24
                      selling its furniture online at discount prices. (ECF No. 4). In its complaint, Furniture Royal
               25
                      alleges the following facts:
               26
                             Schnadig manufactures and markets high end furniture across the United States. Id.
               27
                      Furniture Royal is a brick and mortar retailer that has been selling Schnadig’s furniture since
               28

James C. Mahan
U.S. District Judge
                1     March 2010. Id. Throughout these dealings, Schnadig assured Furniture Royal that its furniture
                2     prices were fixed. Id.
                3            In 2016, Schnadig entered into an agreement with Wayfair to sell its furniture directly to
                4     consumers on wayfair.com. Id. In September 2017, Wayfair launched a subsidiary website,
                5     perigold.com, which is a second online platform that Schnadig uses to sell furniture.          Id.
                6     Although consumers use these websites to purchase furniture, Wayfair does not maintain any
                7     tangible inventory. Id. Instead, Schnadig sends its products directly to the consumers, which
                8     renders the websites as advertising platforms. Id.
                9            Schnadig sold and continues to sell its furniture on wayfair.com and perigold.com at
              10      below retail prices—in some cases up to 40% off MSRP. Id. Because Furniture Royal cannot
              11      compete with these online prices, it has become an “Exhibit Room” where consumers come to
              12      see the products and then purchase the furniture directly from Schnadig on wayfair.com and
              13      perigold.com. Id.
              14             On February 26, 2018, Furniture Royal filed the underlying complaint, alleging eight
              15      causes of action: (1) price discrimination in violation of the Robinson–Patman Act, 15 U.S.C. §
              16      13, against defendants; (2) civil conspiracy against defendants; (3) violation of section 1 of the
              17      Sherman Act, 15 U.S.C. § 1, against defendants; (4) fraudulent misrepresentation against
              18      defendants; (5) price discrimination in violation of the Robison–Patman Act; (6) violation of the
              19      Nevada Unfair Trade Practices Act (“NUTPA”), NRS 598A.060, against defendants; (7) tortious
              20      interference with prospective economic advantage against defendants; and (8) breach of contract
              21      against Schnadig. (ECF No. 4).
              22             Now, defendants move to dismiss Furniture Royal’s complaint for failure to state a claim.
              23      (ECF Nos. 9, 13). Defendants also move for sanctions pursuant to Federal Rule of Civil
              24      Procedure 11(b). (ECF Nos. 11, 22).
              25             II.     Legal Standard
              26             a. Failure to state a claim
              27             A court may dismiss a complaint for “failure to state a claim upon which relief can be
              28      granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain

James C. Mahan
U.S. District Judge                                                  -2-
                1     statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
                2     Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
                3     factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
                4     the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
                5     omitted).
                6            “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
                7     U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
                8     matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. 662, 678 (citation
                9     omitted).
              10             In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              11      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              12      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              13      truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
              14      conclusory statements, do not suffice. Id. at 678.
              15             Second, the court must consider whether the factual allegations in the complaint allege a
              16      plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
              17      alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
              18      the alleged misconduct. Id. at 678.
              19             Where the complaint does not permit the court to infer more than the mere possibility of
              20      misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.”
              21      Id. (internal quotation marks omitted). When the allegations in a complaint have not crossed the
              22      line from conceivable to plausible, plaintiff’s claim must be dismissed. Twombly, 550 U.S. at
              23      570.
              24             The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
              25      1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:
              26             First, to be entitled to the presumption of truth, allegations in a complaint or
                             counterclaim may not simply recite the elements of a cause of action, but must
              27             contain sufficient allegations of underlying facts to give fair notice and to enable
                             the opposing party to defend itself effectively. Second, the factual allegations that
              28             are taken as true must plausibly suggest an entitlement to relief, such that it is not

James C. Mahan
U.S. District Judge                                                   -3-
                1            unfair to require the opposing party to be subjected to the expense of discovery
                             and continued litigation.
                2
                      Id.
                3
                             b. Sanctions
                4
                             “Rule 11 is an extraordinary remedy, one to be exercised with extreme caution.” In re
                5
                      Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 437 (9th Cir. 1996) (quoting Operating Eng’rs
                6
                      Pension Trust v. A-C Co., 859 F.2d 1336, 1345 (9th Cir. 1988)). The purpose of Rule 11 is to
                7
                      deter baseless filings and litigation abuses. See Smith & Green Corp. v. Trs. of Constr. Indus. &
                8
                      Laborers Health & Welfare Tr., 244 F. Supp. 2d 1098, 1103 (D. Nev. 2003). Further, Rule 11
                9
                      addresses two separate problems: “first, the problem of frivolous filings; and second, the
              10
                      problem of misusing judicial procedures as a weapon for personal or economic harassment.”
              11
                      Aetna Life Ins. Co. v. Alla Med. Servs., Inc., 855 F.2d 1470, 1475 (9th Cir. 1988).
              12
                             “An attorney is subject to Rule 11 sanctions, among other reasons, when he presents to
              13
                      the court ‘claims, defenses, and other legal contentions . . . [not] warranted by existing law or by
              14
                      a nonfrivolous argument for the extension, modification, or reversal of existing law or the
              15
                      establishment of new law[.]’” Holgate v. Baldwin, 425 F.3d 671, 675–76 (9th Cir. 2005)
              16
                      (quoting Fed. R. Civ. P. 11(b)(2)).
              17
                             “A court considering a motion pursuant to Rule 11 must do two things: (1) decide
              18
                      whether a Rule 11 violation has occurred, and (2) decide whether to impose sanctions.”
              19
                      Chambers v. Nasco, Inc., 501 U.S. 32, 35 (1991); Avendano v. Sec. Consultants Grp., 302 F.R.D.
              20
                      588, 591 (D. Nev. 2014).
              21
                             Where, as here, the complaint is the primary focus of Rule 11 proceedings, a
              22             district court must conduct a two-prong inquiry to determine (1) whether the
                             complaint is legally or factually “baseless” from an objective perspective, and (2)
              23             if the attorney has conducted “a reasonable and competent inquiry” before signing
                             and filing it.
              24
                      Christian v. Mattel, Inc., 286 F.3d 1118, 1127 (9th Cir. 2002) (quoting Buster v. Greisen,
              25
                      104 F.3d 1186, 1190 (9th Cir. 1997)).
              26
                      ...
              27
                      ...
              28

James C. Mahan
U.S. District Judge                                                  -4-
                1            III.      Discussion
                2            Before the court are several motions. First, the court will grant in part and deny in part
                3     defendants’ motions to dismiss. Second, the court will deny defendants’ motion for sanctions
                4     pursuant to Rule 11(b).
                5            a. Failure to state a claim
                6            Defendants move to dismiss all of Furniture Royal’s causes of action. The court hereby
                7     addresses each cause of action in turn.
                8                   i. Price discrimination in violation of the Robinson–Patman Act
                9            “[T]hree categories of competitive injury may give rise to a Robinson–Patman Act claim:
              10      primary line, secondary line, and tertiary line.” Volvo Trucks North America, Inc. v. Reeder-
              11      Simco GMC, Inc., 546 U.S. 164, 176 (2006).            “Primary-line cases entail conduct—most
              12      conspicuously, predatory pricing—that injures competition at the level of the discriminating
              13      seller and its direct competitors.” Id. Secondary-line cases involve injury to the competition
              14      between the seller’s customers, which are typically referred to as “favored” or “disfavored”
              15      purchasers. Id. Tertiary-line cases involve injury to the competition between the purchasers’
              16      costumers. Id.
              17             Furniture Royal has failed to state a claim under any of these categories. According to
              18      the complaint, Schnadig engaged in discriminatory pricing between Furniture Royal, which is a
              19      retailer, and end-use consumers.       (ECF No. 4).     However, the Robinson–Patman Act is
              20      inapplicable to price discrimination between retailers and ultimate purchasers because retailers
              21      are not in competition with end-use consumers. O’Byrne v. Cheker Oil Co., 727 F.2d 159, 164
              22      (7th Cir. 1984) (citing Falls City Industries, Inc. v. Vanco Beverage Inc., 460 U.S. 428, 433
              23      (1983); see Volvo Trucks, 546 U.S. at 176 (holding that the Robinson–Patman act prohibits only
              24      price discrimination that threatens to injure competition). Therefore, the court will dismiss
              25      without prejudice Furniture Royal’s first and fifth causes of action for price discrimination in
              26      violation of the Robinson–Patman Act.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                  -5-
                1                  ii. Violation of section 1 the Sherman Act
                2               To state a valid claim under the Sherman Act, a plaintiff must allege that the defendant
                3     has market power within a relevant market. Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d
                4     1038, 1044 (9th Cir. 2008). A “relevant market” has two dimensions: the “relevant geographic
                5     market” and the “relevant product market.” Brown Shoe v. United States, 370 U.S. 294, 325
                6     (1962).
                7               Although Furniture Royal has alleged that the relevant geographic market is the United
                8     States and the relevant product market is the furniture industry, the complaint does not provide
                9     any details regarding Schnadig’s power to cause anticompetitive effects in the relevant market.
              10      (ECF No. 4). Accordingly, the court will dismiss without prejudice Furniture Royal’s third
              11      cause of action for violation of section 1 of the Sherman Act.
              12                   iii. Civil conspiracy
              13                To state a claim for civil conspiracy a plaintiff must allege that: (1) two or more
              14      defendants acted in concert with the intent to accomplish an unlawful objective for the purpose
              15      of harming another, and (2) damage resulted from the concerted acts. GES, Inc. v. Corbitt, 21
              16      P.3d 11, 15 (Nev. 2001); see also Steele v. EMC Mortg. Corp., No. 59490, 2013 WL 5423081, at
              17      *1 (Nev. Sept. 20, 2013).
              18                Furniture Royal alleges that the defendants engaged in concerted action with the intention
              19      to undercut Furniture Royal’s business through various unlawful anticompetitive practices.
              20      (ECF No. 4). The complaint does not identify the specific unlawful anticompetitive practices
              21      that Furniture Royal’s civil conspiracy claim relies on, other than incorporating the allegations in
              22      support of its claims for violation of the Sherman Act and the Robinson–Patman act. Id.
              23      However, because Furniture Royal has failed to adequately plead those respective claims,
              24      Furniture Royal has likewise failed to plausibly plead that defendants conspired to effectuate
              25      unlawful objectives. Accordingly, the court will dismiss without prejudice Furniture Royal’s
              26      claim for civil conspiracy.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                    -6-
                1                v. Fraudulent misrepresentation
                2            “In alleging fraud or mistake, a party must state with particularity the circumstances
                3     constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a person’s
                4     mind may be alleged generally.” Fed. R. Civ. P. 9(b). Under Rule 9(b), a plaintiff must allege
                5     “the who, what, when, where, and how of the misconduct charged.” Vess v. Ciba–Geigy Corp.
                6     USA, 317 F.3d 1097, 1106 (9th Cir. 2003). The allegations must be specific enough to give
                7     defendants notice of the misconduct and why it was false or misleading. Id.
                8            Furniture Royal primarily makes two allegations in support if its claim for fraudulent
                9     misrepresentation: (1) that Schnadig made “assurances that its prices were fixed” and (2) that
              10      Furniture Royal “inquired whether there was special pricing and [d]efendants denied such
              11      actions.” (ECF No. 4). Because these bare-bones allegations fail to provide the “the who, what,
              12      when, where, and how of the misconduct charged,” the court will dismiss without prejudice
              13      Schnadig’s claim for fraudulent misrepresentation. Vess, 317 F.3d at 1106.
              14                 v. Violation of NUTPA
              15             The NUTPA “tracks the provisions of the Sherman Act” and “adopts by reference the
              16      case law applicable to the federal antitrust laws[.]” See Boulware v. Nev. Dep’t of Human Res.,
              17      960 F.2d 793, 800 (9th Cir. 1992); Nev. Rev. Stat. § 598A.050. Therefore, because the analysis
              18      under the NUTPA is the same as the Sherman Act, the court will dismiss Furniture Royal’s
              19      NUTPA claim on the same grounds that it will dismiss Furniture Royal’s claim for violation of
              20      section 1 of the Sherman Act.
              21                 vi. Tortious interference with prospective economic advantage
              22             To state a claim for tortious interference with prospective economic advantage, a plaintiff
              23      must allege “(1) a prospective contractual relationship between the plaintiff and a third party; (2)
              24      knowledge by the defendant of the prospective relationship; (3) intent to harm the plaintiff by
              25      preventing the relationship; (4) the absence of privilege or justification by the defendant; and (5)
              26      actual harm to the plaintiff as a result of the defendant’s conduct.” Consol. Generator–Nev., Inc.
              27      v. Cummins Engine Co., 114 Nev. 1304, 971 P.2d 1251, 1255 (1998) (per curiam).
              28

James C. Mahan
U.S. District Judge                                                  -7-
                1              Here, Furniture Royal has not alleged any details pertaining to prospective contractual
                2     relationships other than alleging that potential costumers used its store as an “Exhibit Room.”
                3     See (ECF No. 4). Accordingly, the court will dismiss this claim without prejudice.
                4                 vii. Breach of contract
                5              To state a claim for breach of contract, a plaintiff must allege: (1) the existence of a valid
                6     contract; (2) that plaintiff performed or was excused from performance; (3) that the defendant
                7     breached the contract; and (4) that the plaintiff sustained damages. Calloway v. City of Reno,
                8     993 P.2d 1259, 1263 (Nev. 2001); see also Sierra Dev. Co. v Chartwell Advisory Group, Ltd.,
                9     223 F. Supp. 3d 1098, 1103 (D. Nev. 2016).
              10               Furniture Royal alleges that it entered into a dealer agreement with Schnadig that
              11      provided, through its course of dealing, that Schandig would not compete against Furniture
              12      Royal. (ECF No. 4). Schandig allegedly breached this promise when it began to sell furniture
              13      directly to consumers. Id. Furniture Royal has also pleaded that Schnadig’s actions caused
              14      several injuries, including loss of profits. Id. These allegations are sufficient to plausibly plead
              15      breach of contract. Therefore, the court will deny defendants’ motions to dismiss as to this
              16      claim.
              17               b. Sanctions
              18               Defendants argue that the court should award sanctions because Furniture Royal’s
              19      counsel failed to make a reasonable inquiry into the nature of Wayfair’s business. (ECF Nos. 11,
              20      22). More specifically, defendants argue that public records clearly show that Wayfair is a
              21      retailer rather than, as Furniture Royal alleges, an advertisement service. Id.       However, in its
              22      response, Furniture Royal has summarized various public records and explained how it came to
              23      the conclusion that Wayfair is not a retailer. (ECF No. 21). After reviewing the corresponding
              24      exhibits, the court concludes that Furniture Royal’s interpretation of Wayfair’s public records is
              25      not so egregious as to warrant the “extraordinary remedy” of Rule 11 sanctions. In re Keegan
              26      Mgmt. Co., Sec. Litig., 78 F.3d 431, 437 (9th Cir. 1996).
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                    -8-
                1            IV.     Conclusion
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Schnadig’s motion to
                4     dismiss (ECF No. 9) be, and the same hereby is, GRANTED in part and DENIED in part,
                5     consistent with the foregoing.
                6            IT IS FURTHER ORDERED that Wayfair’s motion to dismiss (ECF No. 13) be, and the
                7     same hereby is, GRANTED in part and DENIED in part, consistent with the foregoing.
                8            IT IS FURTHER ORDERED that defendants’ motion for sanctions (ECF No. 11) be, and
                9     the same hereby is, DENIED.
              10             DATED December 13, 2018.
              11                                                __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -9-
